Citation Nr: 0032568	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  96-23 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether a timely substantive appeal has been filed with 
respect to the issue of entitlement to an increased rating 
for residuals of a right ankle sprain, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran's DD 214 reflects a period of active duty for 
training from July 1994 to December 1994 with subsequent 
service in the reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an June 1996 rating decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 1998, the veteran 
testified at a personal hearing from the RO before the 
undersigned Veterans Law Judge sitting in Washington, D.C., 
via videoconference.  In March 1999, the Board remanded this 
case for the issue of "whether a timely substantive appeal 
has been filed with respect to the issue of entitlement to an 
increased rating for residuals of a right ankle sprain, 
currently evaluated as 10 percent disabling" to be 
considered.  This matter has been accomplished.  As set forth 
below, the Board finds that a timely appeal was perfected.  
As such, the issue of entitlement to an increased rating for 
residuals of a right ankle sprain must be considered on the 
merits.  The Board notes that the RO originally considered 
this issue on the merits and the veteran and his 
representative presented evidence and argument on the merits.  
As such, there is no prejudice to the veteran for the Board 
to proceed on the merits at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In a June 1996 rating decision, entitlement to an 
increased rating for service-connected right ankle disability 
was denied; in a June 1996 letter, the veteran was notified 
of this decision and of his procedural and appellate rights.  

2.  In an October 1996 VA Form 9, the veteran expressed 
disagreement with the 10 percent evaluation for his right 
ankle.  

3.  In April 1998, the veteran and his accredited 
representative were sent a supplemental statement of the case 
which addressed the issue of an increased rating for right 
ankle disability and which mistakenly informed the veteran 
that his October 1996 VA Form 9 was in fact a "substantive 
appeal."

4.  In July 1998, the representative's VA Form 646 was 
received which the Board accepts as a timely substantive 
appeal, even though it was technically outside of the 
statutory time limits for filing a timely "substantive 
appeal," due to the error contained in the aforementioned 
April 1998 supplemental statement of the case.  

5.  The medical evidence shows that the veteran's service-
connected right ankle sprain is productive of no more than 
moderate disability as shown by mild limitation of motion on 
dorsiflexion, a lack of eversion, stiffness and swelling, 
popping, fatigability and pain.

6.  The medical evidence shows that the veteran's service-
connected right ankle sprain does not cause marked limitation 
of motion.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal was received with respect to 
the issue of entitlement to an increased rating for residuals 
of a right ankle sprain and that issue is in appellate 
status. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2000).

2.  The criteria for a rating in excess of 10 percent for 
residuals of right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5271 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether a Timely Substantive Appeal has been Filed

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b).

In this case, in pertinent part, entitlement to service 
connection for residuals of a right ankle sprain was granted 
in a July 1995 rating decision.  The veteran was assigned a 
10 percent rating.  Also, in that decision, service 
connection for a right knee sprain was also granted.  
Thereafter, correspondence was received from the veteran in 
which he presented assertions regarding his various service 
connection claims.  In a November 1995 letter, the veteran 
was notified of the July 1995 decision and of his procedural 
and appellate rights.  A notice of disagreement as to the 
issue of a higher rating for right knee sprain was received 
in April 1996 and a statement of the case was issued in May 
1996.  A substantive appeal as to that issue was received in 
May 1996.

In May 1996, the veteran underwent a VA examination with 
regard to his right ankle.  In a June 1996 rating decision, 
the prior 10 percent rating was confirmed and continued.  In 
a June 1996 letter, the veteran was notified of this decision 
and of his procedural and appellate rights.  

In an October 1996 VA Form 9, the veteran expressed 
disagreement with the 10 percent evaluation for his right 
ankle.  In April 1998, the veteran and his accredited 
representative were sent a supplemental statement of the case 
which addressed the issues of increased ratings for right 
ankle and right knee disabilities.  In the enclosure letter, 
the veteran was informed of the necessity of filing a 
substantive appeal as to any issue that he had not previously 
addressed in a substantive appeal within 60 days.  In the 
body of the supplemental statement of the case, the RO 
referred to the October 1996 VA Form 9 as the "substantive 
appeal."  Thus, it would appear that the veteran may have 
been mislead, since the October 1996 was actually a notice of 
disagreement with respect to the issue of increased rating 
for the right ankle disorder.  Despite the notice regarding 
the need to file a substantive appeal, given to both the 
veteran and his representative, there is reason to suspect 
that some confusion may have resulted in the veteran 
believing that further action was not required.  The next 
correspondence was the representative's VA Form 646, which 
was received in July 1998, which was technically outside of 
the statutory time limits for filing a timely "substantive 
appeal;" however, due to the error by the RO in the April 
1998 supplemental statement of the case, and resolving any 
doubt in this regard in favor of the veteran, the Board 
accepts as timely the July 1998 VA Form 646 as a substantive 
appeal.  Thus, the issue of an increased rating must be 
considered on the merits.  


Entitlement to an Increased Rating for
Residuals of Right Ankle Sprain

A review of the record shows that service connection for 
residuals of a right ankle sprain was granted in a July 1995 
rating decision and a 10 percent rating was assigned to 
represent moderate disability.  

In October 1995, the veteran was treated at a VA facility for 
orthopedic complaints to include ankle symptoms, however, 
range of motion testing was only done on the left ankle.  
"Snapping" was noted.  

In May 1996, the veteran was afforded a VA examination.  At 
that time, the veteran reported that his right ankle symptoms 
had worsened.  He related that he had pain along the outer 
aspects of the right ankle much of the time.  He stated that 
it hurt when he sat with his feet flat on the floor and it 
felt best when his foot was slightly inverted.  However, he 
reported that after driving in this position for a short 
time, he would have pain.  He also reported having a loud 
click in his ankle with rotation which was painful.  Physical 
examination of the right ankle revealed that his right ankle 
was 3/4 inch larger than the left ankle.  Most of the 
enlargement appeared to be on the outer aspect of the ankle.  
There was pain to palpation over the lateral malleolus.  With 
rotation of the foot, there was a palpable tendon sliding 
over the lateral malleolus and the veteran complained of pain 
when this occurred.  The veteran had pain with inversion of 
the foot.  On range of motion testing, the veteran had a mild 
decrease in dorsiflexion and a lack of eversion of the foot 
passively or actively.  It was noted that previous x-rays of 
the right ankle were normal.  The impression was residuals of 
sprained right ankle.  

In February 1997, the veteran was afforded another VA 
examination.  At that time, the veteran reported that his 
right ankle disability had worsened.  The veteran related 
that he could not exercise and had gained weight.  He related 
that he was unable to tolerate walking for greater than a 
half mile.  The veteran related that he must wear high top 
boots with ankle support due to his ankle pain.  He related 
that when he walks, he feels pain over the lateral malleolus.  
Also, he related that occasionally the ankle would pop.  He 
asserted that he was only able to tolerate working 20 hours 
per week due to his ankle and was self-employed as a 
commercial cleaner.  He indicated that he occasionally takes 
Tylenol for the pain.  Physical examination revealed that the 
veteran appeared to be healthy and in no acute distress.  He 
walked into the examining room without any evidence of a 
limp.  Range of motion testing of the right ankle was normal 
on plantar flexion.  Dorsiflexion was limited to 10 degrees.  
There was point tenderness below the lateral malleolus.  
There was a small amount of swelling below the lateral 
malleolus as well.  On range of motion, there was a loud 
popping which seemed to come from the ankle.  The diagnosis 
was residuals of right ankle sprain.  In an addendum, the 
examiner noted that the veteran described having fatigability 
of the ankle and claimed to be incapable of walking more than 
a half mile.  The examiner indicated that the veteran did not 
describe having any flare-ups.  He opined that the physical 
examination showed mild lack of range of motion.  

In November 1997 the veteran was seen for VA orthopedic 
consultation.  It was reported that the veteran worked 30 
hours a week as a custodian for a medical center.  He 
complained of "snapping" in the right ankle.  The ankle was 
described as fairly stable, with a fairly prominent peroneal 
tendon, with snapping on rotation of the ankle.  The right 
ankle was neither tender nor swollen.  Although the veteran 
noted that the snapping "got on his nerves" from time to 
time and his foot tended to turn inward on uneven ground, the 
right ankle disability was reported by the examiner not to 
bother the veteran too much  An ankle lace support was 
recommended.  Tendon surgery was discussed; however it was 
noted that such might not improve the symptoms.  

In September 1998, the veteran testified at a personal 
hearing from the RO before the undersigned Veterans Law Judge 
sitting in Washington, D.C., via videoconference.  At that 
time, the veteran reported having swelling of the right 
ankle, constant pain in the right ankle, and stiffness of the 
right ankle.  The veteran related that he had less motion in 
his right ankle than he used to have in that ankle.  He 
reported working part-time, losing 2 to 3 days a month due to 
the combination of knee and ankle pain and stated that he 
didn't believe he could work full-time.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  
Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus primarily on 
the most recent medical findings regarding the current level 
of the veteran's service-connected residuals of a right ankle 
sprain.

Evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
where applicable.  Under 38 C.F.R. § 4.40, functional loss 
due to pain and weakness supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Veterans Appeals 
(Court) expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups. Therefore, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7 (1995).

The veteran's right ankle disability is currently rated as 10 
percent disabling under Diagnostic Code 5271 which evaluates 
the ankle disability based on limitation of motion.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. Part 4, Code 5271.  Normal 
range of motion in an ankle is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

A review of the medical evidence shows that the veteran has 
limited dorsiflexion.  On the last examination, dorsiflexion 
was limited to 10 degrees.  This limitation of motion was 
described by the examiner as being mild.  Likewise, his 
limitation of dorsiflexion was also described as being mild 
on the previous examination.  The Board notes that the 
veteran has a lack of eversion of the right ankle.  The 
veteran also has swelling, stiffness, and popping of the 
right ankle.  In addition, he reported having pain and 
fatigability.  Taking into consideration those variables, the 
Board finds that the 10 percent disability rating for 
moderate disability is warranted even though only mild 
limitation of motion was shown.  However, since only mild 
limitation of motion was shown, the veteran clearly does not 
meet the criteria for a 20 percent rating because he does not 
have marked limitation of motion.  Also, there are no 
reported flare-ups which might cause additional functional 
loss.  

For the foregoing reasons, the Board must conclude that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of a right ankle sprain, and, that the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The veteran's substantive appeal was timely filed; to this 
extent only, the appeal is granted.  

The claim for a higher rating for a right ankle disorder is 
denied.  



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

